Citation Nr: 0804416	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-34 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a cognitive disorder.


REPRESENTATION

Appellant represented by:	Terry A. Tolbert, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1986 to 
February 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The veteran is currently diagnosed with a cognitive disorder, 
which has not been related by competent medical evidence to 
active service.


CONCLUSION OF LAW

A cognitive disorder was not incurred in or aggravated by 
active service and is not presumed due to an undiagnosed 
illness as a result of service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2003.  The 
RO's December 2002 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A.   
§ 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Columbia 
VA Medical Center (VAMC), St. John's Marshfield Medical 
Center, Washington University Department of Neurology, 
Ferrell-Duncan Clinic (FDC), Southwest Missouri MRI, 
Springfield Physical Medicine and Rehabilitation (SPMR), 
Burrell Behavioral Health and Dr. Duff of Springfield, 
Missouri, have also been obtained.  The appellant has not 
identified any additional records that should be obtained..  
The veteran was afforded a VA examination in May 2003.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2011.  Compensation is 
payable under these provisions if by history, physical 
examination and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome; or any 
diagnosed illness found by VA to warrant a presumption of 
service connection.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

If there is a diagnosis for the claimed disability, it is not 
an undiagnosed illness and the claim will be evaluated under 
the usual provisions for service connection.  The veteran and 
his representative have argued that the diagnosis of dementia 
is simply a broad term for a cognitive deficit and not a 
specific diagnosis.  However, the Board notes that the 
veteran has also been diagnosed with cognitive disorder not 
otherwise specified (NOS).  Cognitive disorder NOS is a valid 
diagnosis for disorders characterized by cognitive 
dysfunction presumed to be due to the direct physiological 
effect of a general medical condition that do not meet 
criteria for any of the specific deliriums, dementias or 
amnestic disorders listed [in the DSM-IV].  See the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  Since 
cognitive disorder NOS is a diagnosed condition, service 
connection cannot be granted under the presumptive provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Service connection on a direct basis may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The Board has considered whether the veteran's cognitive 
disorder is the direct result of his active service.  While 
the evidence reveals that the veteran currently suffers from 
cognitive disorder NOS, the competent, probative evidence of 
record does not etiologically link the veteran's current 
disability to his service or any incident or disorder 
incurred therein.  There is no competent evidence of record 
to indicate the veteran sought treatment for or was diagnosed 
with any psychiatric disorder while on active duty.  
Furthermore, a July 1991 Report of Medical History, completed 
in conjunction with a medical examination during active 
service, indicates the veteran had not experienced a loss of 
memory or amnesia.  Evidence of record indicates the veteran 
first sought treatment for memory problems in April 1999, 
with symptoms beginning as early as 1997, four years after 
separation of service.

In sum, the Board finds that there is no evidence of a 
cognitive disorder in service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's currently 
diagnosed cognitive disorder and his active service.  The 
preponderance of the evidence is against this aspect of the 
veteran's claim.  

The Board notes a June 2002 FDC examination report diagnosing 
the veteran with dementia of unknown cause.  In this report, 
the physician cited a "possible relationship" to the 
veteran's active service.  In addition, an April 2004 SPMR 
clinic note indicates the veteran's cognitive disorder is 
"more related to possible exposure to chemical agents while 
in the [m]ilitary."  The Board finds that the  June 2002 FDC 
examination report and April 2004 SPMR clinic note are 
speculative as to the etiology of the veteran's current 
cognitive disorder, and therefore do not constitute 
competent, probative medical opinions upon which the Board 
may rely.  The FDC examination report, while suggesting a 
possible relationship to the veteran's active service, 
clearly indicates the etiology of his diagnosed cognitive 
disorder is unknown.  Further, the SPMR clinic note refers 
only to "possible exposure" to chemical agents, and does 
not provide a rationale for this opinion.  In light of such 
facts, for the Board to conclude that the veteran's cognitive 
disorder had its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  See 38 C.F.R. § 3.102 (2007); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  The Court has observed that 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
link between the current disorder and military service.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993).

Finally, the Board has reviewed and acknowledges the 
veteran's own statements and those of friends that the his 
cognitive disorder is the result of exposure to chemical 
agents while on active duty.  However, the Board notes that 
as laypersons, the veteran and his friends have no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

Therefore, with consideration of the record in its entirety, 
including service medical records and post-service VA and 
private treatment records, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a cognitive disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a cognitive disorder is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


